Citation Nr: 0332924	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  97-00 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff


INTRODUCTION

The veteran had active service from May 1971 until May 1975.  
This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 1980 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.

This matter was previously before the Board in August 1999.  
At that time a remand was ordered to accomplish further 
development.  

It is further noted that, in March 1994, the veteran raised a 
claim of clear and unmistakable error (CUE) as to an April 
1980 rating decision which denied service connection for a 
low back disability.  In October 1994, the RO denied the 
veteran's CUE claim.  The following month, the veteran was 
notified of that decision, and in December 1994, the RO 
received the veteran's notice of disagreement with that 
decision.  In July 1998, the veteran was issued a Statement 
of the Case (SOC) with respect to that decision; however, he 
did not file a substantive appeal.  Accordingly, that issue 
is not before the Board for appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has   been obtained by the RO, and 
VA's duties to notify and assist in development have been 
met.  

2.  The competent medical evidence shows the veteran's 
presently diagnosed intervertebral disc disease and arthritis 
of the low back are causally related to active service.




CONCLUSION OF LAW

Intervertebral disc disease and arthritis of the lumbosacral 
spine were incurred in active service.  38 U.S.C.A. §§ 1110, 
1154, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initial matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)).  
This new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and his representative, if represented, of any 
information and evidence needed to substantiate and complete 
a claim. VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000).  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the veteran of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that the veteran provide any evidence in 
his possession that pertains to the claim.  Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000).  See 38 U.S.C.A. § 5103A.

It is unclear, at this time, whether the VCAA applies to the 
claim in this current appeal because it was filed before 
enactment of VCAA.  See Kuzma v. Principi, No. 03-7032 (Fed. 
Cir., August 25, 2003).  However, the factual scenario in 
Kuzma, as well as in the prior Federal Circuit cases of 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002), and 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002), cited 
therein, was that proceedings were complete before VA when 
the VCAA was enacted.  Clearly, that is not the case here.  
Furthermore, there is contrary legal precedent, see 
VAOPGCPREC 11-00, which holds the VCAA applies retroactively 
to claims pending on the date the law was enacted, such as 
this claim.  

With respect to notice, VA letters to the veteran, to 
specifically include as dated in  
July 2003, and rating decisions, statements of the case, and 
supplemental statements of the case, did not sufficiently 
inform the appellant of the specific evidence he needed to 
submit, and the specific evidence VA would obtain, to 
substantiate his claim.  As such, VA's duty to notify has not 
been met.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  However, in light of the favorable determination 
contained herein, a Remand to correct this procedural error 
would serve no useful benefit.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

With regard to the duty to assist, the record contains deck 
logs of the U. S. S. Denebola, from August 1973 to December 
1973.  The veteran's service medical records (SMRs) are not 
associated with the claims file, aside from a report of 
medical history completed in June 1971.  However, a complete 
search for the records was undertaken.  VA interoffice e-mail 
correspondence note that his SMRs were never retired to the 
National Personnel Records Center.  That e-mail indicated 
that over the years, several requests had been made to obtain 
the SMRs, but that none of those attempts were successful.  
The veteran's military personnel records were located and are 
associated with the claims file.

A review of the claims file further reveals the presence of 
VA and private post-service treatment reports.  With respect 
to one private physician, R. H. H., M.D., records from 1976 
and 1977 were provided along with a note stating that the 
doctor had retired and that the remainder of his records were 
in permanent storage.  The note further requested that no 
more records inquiries be addressed to R. H. H.   
Additionally, the claims folder contains a VA examination 
conducted in January 1980.  Finally, transcripts of personal 
hearings conducted in October 1980 and May 2003 are of 
record.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCAA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  Therefore, 
notwithstanding the information previously provided, a full 
year is allowed to respond to a VCAA notice.  However, in 
light of the favorable determination contained herein, a 
Remand to correct this procedural error would serve no useful 
benefit.  As noted above, a remand is inappropriate where 
there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

Relevant law and regulations

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
or more within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Procedural background

As noted previously, in April 1980, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a low back injury.  In May 1980, the RO received 
the veteran's Notice of Disagreement with that decision, and 
in June 1980, the RO issued the veteran a Statement of the 
Case (SOC).  On October 24, 1980, the veteran provided 
testimony on the issue at a personal hearing before a RO 
rating board.  An oral statement by the appellant during a 
hearing before a VA RO, setting forth specific allegations of 
error of fact or law related to items in the statement of the 
case, when later reduced to writing in a transcript, is a 
substantive appeal within the meaning of 38 U.S.C.A. § 7105 
(West 2002).  Tomlin v. Brown, 5 Vet. App. 355, 357 (1993).  
In November 1980, the RO confirmed and continued the denial, 
and in December 1980, it issued the veteran a Supplemental 
Statement of the Case (SSOC).  As the veteran's substantive 
appeal was received within one year of notification of the 
April 1980 RO denial, that decision has not become final, and 
remains subject to appellate review by the Board of Veterans' 
Appeals.  38 U.S.C.A. § 4005 (1980); 38 C.F.R. §§ 19.112, 
19.116, 19.118 (1980) (now 38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.200, 20.202, 20.302, 20.1103 (2003).

Factual background

The veteran's service records are not available, with the 
exception of a single report of medical history completed in 
June 1971.  In that report, the veteran denied having back 
pain or arthritis.  

The veteran's personnel records fail to indicate any back 
injury during service.  Such records show that his primary 
duty assignment was that of gun mount captain.  He was 
responsible for the maintenance and operation of his gun 
mount.  His collateral duty was that of master-at arms.  In 
that capacity he would watch and provide security on 
replenishment operations.  

The veteran's duty assignment was on the U. S. S. Denebola.  
Deck logs from that ship dated from August to December of 
1973 fail to demonstrate any injury to the veteran.  

Following service, in January 1976, the veteran reported 
pains in his lower back and down his left leg, times two 
weeks.  Such complaints were made in association with 
treatment provided by H. R. C., D.C.  The veteran indicated 
that he had experienced similar episodes in the past and 
stated that he was initially injured on the U. S. S. 
Denebola.  

In April 1976, the veteran sustained a work-related injury.  
He was carrying heavy pipes, which resulted in a sacroiliac 
strain with complications of sciatica.  There were no 
fractures, osseous pathology, or dislocations, and the disc 
spaces were within normal limits.  

Private treatment records dated in April 1976 from R. H. H., 
M.D. note that the veteran's low back pain began on April 18, 
1976, when he had been doing a great deal of heavy lifting at 
work.  There was no history of any specific acute injury.  At 
the time of the visit, the veteran had a great deal of spasm 
in the lower back.  There was also extreme limitation of 
lumbar motion.  A further report dated two days later showed 
considerable improvement in the veteran's mobility.  

A May 1976 private treatment record from H. R. C., D.C. noted 
that the veteran also had sustained nerve root compression at 
the 4th and 5th lumbar level.  The veteran was said to be 
progressing nicely.  The report further noted that the 
veteran's course of treatment had involved hospitalization, 
during which time the veteran was placed in traction and 
required complete bed rest.

A report of private treatment by R.L.S., M.D., dated in May 
1976, contained a diagnosis of herniated lower lumbar disc, 
left side.  The veteran was said to have sustained such 
injury at work on approximately April 18, 1975 (though other 
evidence of record suggests that this date is in error and 
that the correct date of the work injury was in April 1976).   
The report also noted that x-rays were normal except for very 
slight old anterior wedging of the L1 vertebra.  

In a November 1979 letter written by M. A. G., M.D., the 
veteran's medical history was discussed.  It was reported 
that the veteran had been injured in service on shipboard in 
1973, when some pallets that he was lifting struck his low 
back.  It was reported he had been knocked to the floor, 
injuring both his back and right heel.  It was further noted 
as medical history that immediately following the injury, the 
veteran had been treated by the chief corpsman.  It was 
reported his back had remained sore and he had been unable to 
lift without pain.  The veteran reported he had experienced 
several episodes of back spasms while attempting to engage in 
heavy lifting activities on shipboard.  

The November 1979 letter also noted a second injury to the 
veteran's back, occurring after service in April 1976.  It 
was reported that the second injury occurred while the 
veteran was on the job, lifting drilling equipment.  The 
veteran was hospitalized for 22 days, and surgery was 
recommended.  The veteran elected against having a surgical 
procedure.  

The veteran reported continued pain in his low back, right 
buttock, posterior and posterior lateral right thigh and 
calf, down the lateral calf into the foot.  The top 2nd, 3rd 
and 4th toes areas were also involved, as was the arch of the 
foot, to some extent.  

Physical findings when examined by M. A. G., M.D. in November 
1979, included limited motion with pain, positive straight 
leg bilaterally and sciatic notch tenderness.  X-rays of the 
lumbar spine showed rather significant degenerative changes 
at L4-L5 and L5-S1.  M. A. G., M.D. opined that there was 
permanent, progressive, service-connected chronic ruptured 
intervertebral disc.  

Also in November 1979, the veteran was seen by W. N. H., 
M.D., for back pain.  The impression was progressively 
symptomatic degenerative disc disease in the low back at L4-
L5 and L5-S1.  

In January 1980, the veteran was afforded a VA examination.  
The veteran stated that while on shipboard in the Navy, he 
was stacking some foods when the ship hit a wave and he was 
struck in the back and in the right heel area by food 
pallets.  Following that incident, he noticed stiffness in 
his lower back upon arising in the morning.  The veteran was 
apparently not seen by a physician while in the Navy.  Upon 
separation from service, the veteran found work as a 
roughneck, and engaged in much bending, lifting and other 
physical labor.  While doing such work, he began to develop 
progressive back pain.  

Following physical examination, the veteran was diagnosed 
with multiple musculoskeletal symptoms with chronic back 
pain.  The examiner suspected psychophysiological muscular 
skeletal reaction, and noted that no objective neurological 
loss was found.  

Also in August 1980, the RO received letters from two of the 
veteran's fellow servicemen.  In the first, R. C. T. stated 
that he was working with the veteran at the time when a stack 
of food pallets fell on him.  He stated that the veteran was 
taken to sickbay on board and was treated for back injury.  
R. C. T. further recalled that he heard the veteran complain 
of soreness and stiffness in his back following the accident.  

The second serviceman, C. D. S. also remembered a stack of 
pallets falling on the veteran and knocking him to the deck.  
He remembered the veteran reporting to sickbay following the 
incident.  

In October 1980, the veteran presented testimony in a hearing 
before the RO.  The veteran described his in-service injury.  
He explained that he was stacking food pallets with another 
serviceman.  He was on top of the pallets, about 10 feet off 
the ground, when the ship hit a swell.  The veteran lost his 
balance and all of the pallets fell over on top of him, 
pinning him to the deck.  Many hit his low back.  He was 
helped up and he reported to the corpsman's office, where a 
laceration on his heel was sewed up.  The veteran stated that 
each subsequent morning when he awoke his back was stiff.  
For about 2 weeks he had back spasms.  He continued to have 
back pain throughout service and following separation.  He 
stated that he saw a chiropractor shortly after service, in 
1976.  The veteran added that, while he suffered a work-
related injury in April 1976, he had seen a chiropractor 
prior to that, in January 1976.  He stated that he felt 
progressively worsening back pain at that time, which was 
especially noticeable when he was painting.  

Also at his hearing in October 1980, the veteran stated that 
C. D. S., who submitted a letter corroborating the incident 
with the pallets, did not actually see the accident occur, 
but was merely his supervisor in gunnery.  The other buddy 
letter was from a serviceman who did witness the event first-
hand.  

In June 1981, the veteran was seen by K. W. R., M.D., after 
sustaining another work-related injury.  The treatment report 
noted an 8 to 9 year history of recurrent low back pain and 
noted previous documentation of degenerative disc disease 
with radiculopathy in the left lower extremity.  The 
impression in June 1981 was ankylosing spondylitis.  K. W. 
R., M.D. noted that such condition was not caused by the work 
injury but rather represented a form of systemic arthritis 
that could be aggravated by injury.  

Later in June 1981, the veteran was treated by R. F. A., 
M.D., for a work injury that occurred in April 1981.  It was 
noted that the veteran was previously impaired at the time if 
this April 1981 accident.  

In August 1981, the veteran was treated by R. E. A., M.D., 
for low back pain.  He had mild to moderate spasm of his 
lumbar paraspinal muscles.  He also had limited flexion.  The 
physician believed that the symptomatology was attributable 
to degenerative disc disease and osteoarthritis of L5-S1.  It 
was felt he did not have ankylosing spondylitis based on the 
clinical rationale stated.

In October 1995, W. N. H., M.D. wrote a letter regarding the 
veteran's low back condition.  He stated that since he first 
saw him in 1976, the veteran has had ongoing and consistent 
pain in his back from L1 to S1-2.  He noted that the veteran 
gave a history of in-service injury, namely when a stack of 
pallets fell on top of him, striking his low back.  He noted 
that when he last saw the veteran in November 1979, he 
rendered a diagnosis of symptomatic degenerative disc disease 
and degenerative arthritis of the low back.  Dr. W. N. H. 
noted that such condition was progressively worsening.  He 
opined that, medically, it was more probable than not that 
the in-service incident precipitated and accelerated the 
veteran's symptomatic degenerative arthritis in his low back, 
since he had no symptoms whatsoever prior to that time and 
has had consistent symptomatology since.  He stated that the 
in-service injury described by the veteran could reasonably 
be expected to produce the pains complained of.  He closed by 
stating that, in his opinion as a board certified orthopedist 
with over 45 years of experience, that it was more probable 
than not that the service injuries mentioned by the veteran 
are the competent cause of the degree of impairment he 
presently suffered with respect to his low back.  

In March 2002, the RO received Navy deck logs from the U. S. 
S. Denebola.  These records do not indicate that the veteran 
sustained any injury to his low back while on board.  

The veteran again gave testimony before the RO in May 2003.  
He again described the details of his in-service injury, 
noting that his back was hurt in the latter part of 1973.  He 
stated that when he reported to the corpsman he was given 
aspirin to treat his back pain.  The veteran reported he had 
also been prescribed two weeks of bed rest.  The veteran 
added that on subsequent occasions during service he would 
experience back trouble, which he described as a cramp that 
lasted a few days each time that it occurred.  

Analysis

The veteran presently suffers from residuals of a low back 
disability.  He contends that such injury was initially 
incurred during active duty, and that service connection is 
therefore warranted.  Following a review of the claims file, 
the Board finds that a grant of service connection is 
appropriate, for the reasons discussed below.

As previously noted, the veteran's service medical records 
are unavailable.  However, a single report of medical 
history, dated in June 1971, is associated with the claims 
file.  In that report, the veteran denied having back pain or 
arthritis.  Given the absence of an entrance examination in 
the present case, the report of medical history will be 
considered as establishing the sound condition of the veteran 
at the beginning of his tour of duty.  Moreover, no clear and 
convincing evidence exists to rebut this presumption of 
soundness.  Thus, it can be concluded that the veteran's low 
back disability did not preexist service.  See 38 U.S.C.A. § 
1111; 38 C.F.R. § 3.304.  The sole remaining question, then, 
is whether the disability was incurred during or following 
active duty.

At the outset, the Board notes that, under 38 C.F.R. 
§ 3.309(a), arthritis is regarded as a chronic disease.  As 
such, presumptive service connection applies.  However, in 
order for the presumption to operate, such disease must 
become manifest or aggravated to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3) (2003).  As the evidence of 
record fails to establish any clinical manifestations of a 
back disability within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease have not been satisfied.  

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  
As previously stated, a successful service connection claim 
will contain the following three elements: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  Pond v. West, 7 Vet. App. at 
341, 346.  

The first element of a service connection claim is not in 
dispute, as the evidence establishes current intervertebral 
disc disease and arthritis of the low back.  

Regarding the second element of a service connection claim, 
that of an in-service incurrence of a back disability, it 
again must be noted that there are no service medical records 
to document any in-service injury or treatment.  Given the 
absence of such records, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are presumed destroyed).  

Despite the absence of service medical records in the present 
case, the claims file nonetheless contains evidence 
establishing an in-service low back injury.  Indeed, the 
evidence of record includes two lay statements which testify 
to the veteran's in-service injury, in which a stack of food 
pallets fell on his back.  Further, one such statement was 
based on a first-hand eyewitness account.  Additionally, the 
evidence establishes that shortly after service, the veteran 
reported pains in his lower back and radiating down his left 
leg.  Such complaints were made in January 1976, only 8 
months following service.  Moreover, at the time of such 
treatment, the veteran indicated that he had experienced 
similar episodes in the past and stated that he was initially 
injured on the U. S. S. Denebola.  Significantly, such 
complaints and history were expressed prior to a work-related 
back injury that occurred in April 1976.  Finally, a May 1976 
private treatment report revealed that x-rays were normal 
except for very slight old anterior wedging of the L1 
vertebra.  The word "old" is crucial, as it demonstrates 
that the lumbar clinical finding was not related to the 
veteran's post-service occupational injury, which occurred 
only one month earlier, in April 1976.

The Board finds that the foregoing evidence, taken as a whole 
and when considered in the context of the heightened duty to 
apply the benefit-of-the-doubt rule under O'Hare, compels a 
finding that the veteran sustained a low back injury during 
service.  Thus, the second element of a service connection 
claim has been satisfied.  

The Board must next consider the third element of a service 
connection claim, that of medical evidence of a nexus between 
the current disability and the in-service disease or injury.  
In this vein, the claims file contains an October 1995 letter 
written by Dr. W. N. H.  In that letter, the physician stated 
his opinion that it was more probable than not that the in-
service accident described by the veteran was the cause of 
his present low back symptomatology.  In so concluding, Dr. 
W. N. H. pointed out that the in-service injury described by 
the veteran could reasonably be expected to produce the pains 
complained of.  Moreover, he observed that prior to service, 
the veteran had no symptoms whatsoever, whereas he has had 
consistent symptomatology since the time of his described in-
service injury.  

The Board finds the opinion of Dr. W. N. H. to be probative, 
as he included a clear rationale to support his conclusions.  
The Board does acknowledge that the opinion of Dr. W. N. H. 
is deficient in one regard, as it failed to discuss the 
veteran's post-service occupational injuries.  However, given 
that the record establishes treatment for back pain following 
service but prior to the earliest of the veteran's work 
injuries in April 1976, the opinion of Dr. W. N. H. remains 
plausible and valid, and the Board will defer to his noted 45 
years of experience as a board certified orthopedist.  While 
a private physician opined in May 1976 that the veteran had a 
herniated disc due to a work-related injury, the objective 
evidence establishes the presence of radiation of low back 
pain down the veteran's left leg prior to the first post 
service work-related injury.  Additionally, although a 
private physician diagnosed ankylosing spondylitis in June 
1981, this was refuted with provision of clinical rationale, 
by a private physician in August 1981.  Thus, for the 
foregoing reasons, the Board finds that the third and final 
element of a direct service connection claim has been 
satisfied.  

In conclusion, the evidence establishes all three elements of 
a service connection claim.  The Board notes that in reaching 
this conclusion, the preponderance of the evidence is in 
support of the claim, and the benefit of the doubt doctrine 
has been applied as appropriate.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, the 
Board's decision is consistent with the holding of O'Hare, 
which requires a heightened consideration of the benefit-of-
the-doubt rule in a case such as this where service medical 
records are missing and are presumably destroyed.  




ORDER

Service connection for intervertebral disc disease and 
arthritis of the lumbosacral spine is granted.  




	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



